DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 4/8/21 and the preliminary amendment filed 4/8/21 as well. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

2.	claim 3-4 are objected to.
3.	Claims 1-11 are pending.
4.	Claims 1-2 and 5-11 are rejected.

Drawings
5.	The drawings filed on 4/8/21 are acceptable.


Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 4/8/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Allowable Subject Matter
7.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 4 is also objected to based on its’ dependence on claim 3.

Specification
8.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
9.	The disclosure is objected to because of the following informalities: The specification states FA system installed in a factory” in paragraph 13 and 75. However, the abbreviation “FA” is not defined within the disclosure; Thus, viewed as a typo for “Factory automation”.  
Appropriate correction is required.
   
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, (Nakamura), US PGPub. No.: 20120185592 as applied to claims above, in view of Nourbakhsh et al., (Nourbakhsh), US PGPub. No.: 20100180006 and further in view of Juntenen et al., (Juntenen), US Patent No.: 9735831.

 	As per claim 1, Nakamura teaches a communication system, (a communication system in which one master station and one or more slave stations are connected to a network) (para. 65), comprising a first communication device (master) (para. 65) and a second communication device (slave) (para. 65) that are to perform, at predetermined periods, communication for sharing storage data stored in a storage, (Master station X receives the network presence check response frames 3801 to 3804 from the slave stations A to D (thus shared) at the starting time of the timer 61 (predetermined period),  the performance estimating unit 18 of the master station X extracts input data amounts and output data amounts of the slave stations A to C from the attribute information shown in FIG. 13 stored in the network-information storing unit 17 and calculates a sum of the input data amounts and a sum of the output data amounts) (para. 138, 190, 264), wherein 
the first communication device transmits communication data that includes (i) identification information distinguishing a period relating to the communication data from other periods before and after the period, (via starting time of the timer (identification information with distinguished period; delay times (after the period) (para. 75, 264) and 
the second communication device receives the communication data, (Master receives) (para. 264) and 
Nakamura does not specifically teach distinguishing a period from other periods before the period; target information indicating whether the communication data is a target that is to be communicated by the communication at the predetermined periods or is an exception to be excluded from being the target; discards the communication data when (i) the target information included in the received communication data indicates that the communication data is the target and (ii) the period indicated by the identification information included in the communication data is different from a current period; processes the communication data when the target information included in the communication data indicates that the communication data is the exception.  
However, Nourbakhsh teaches distinguishing a period from other periods before the period, (if arrival time is too early, hence a period is distinguished from other periods) (para. 111); target information indicating whether the communication data is a target that is to be communicated by the communication at the predetermined periods or is an exception to be excluded from being the target, (discard (excluded) the data if the data are received outside a predefined reception window) (para. 111); discards the communication data when (i) the target information included in the received communication data indicates that the communication data is the target, (discard the data if the data (target) are received outside a predefined reception window) (para. 111); the period indicated by the identification information included in the communication data is different from a period, (outside a predefined reception window) (para. 111); processes the communication data when the target information included in the communication data indicates that the communication data is the exception, (processed via discarding) (para. 111).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura and Nourbakhsh in order to transfer data to next process if arrived in the right order and in time, (Nourbakhsh; para. 111).
Neither Nakamura nor Nourbakhsh specifically teaches the period is different from a current period
However, Juntunen teaches the period is different from a current period (extending the range of time involves both initiating transmission of a message for outgoing signals at a time earlier than an expected start time as determined from the locally generated view of current time) (col. 2, lines 30-33).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura, Nourbakhsh and Juntunen in order to periodically receive synchronization messages originating at a remote device, where the synchronization messages include a time value corresponding to the remote device's representation of current time (col. 3, lines 20-24).
  
 	As per claim 5, the communication system according to claim 1, Nakamura  teaches wherein the first communication device transmits, in response to notification from the second communication device, the communication data, (Every time the network-presence-check processing unit 62 of the master station X receives the network presence check response frames 3801 to 3804 from the slave stations A to D at the starting time of the timer 61, the network-presence-check processing unit 62 generates network presence information from the frames, further generates network connection information and updates the network connection information, and stores the network connection information in the network-connection-information storing unit 63.) (para. 264) 
Nakamura does not specifically teach that includes the target information indicating that the communication data is the exception.  
However, Nourbakhsh teaches that includes the target information indicating that the communication data is the exception, (via discarding the data if the data are received outside a predefined reception window) (para. 111). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura and Nourbakhsh in order to transfer data to next process if arrived in the right order and in time, (Nourbakhsh; para. 111).
  
 	As per claim 9, Nakamura teaches a communication device to perform, at predetermined periods, (Master station X receives the network presence check response frames 3801 to 3804 from the slave stations A to D (thus shared) at the starting time of the timer 61 (predetermined period) (para. 190, 264) communication for sharing storage data stored in a storage with another communication device, (master shares with slave) (para. 65) the communication device comprising: 
a communication interface to receive, from the another communication device, communication data transmitted by the communication, (The slave station A receives the network presence check frame in the first port A1) (para. 223) the communication data including (i) identification information distinguishing a period relating to the communication data from after the period, (via starting time of the timer (identification information with distinguished period; delay times (after the period) (para. 75, 264). 
Nakamura does not specifically teach distinguishing a period from other periods before the period; target information indicating whether the communication data is a target that is to be communicated by the communication at the predetermined periods or is an exception to be excluded from being the target; and a processor to
discard the communication data when (i) the target information included in the communication data indicates that the communication data is the target and (ii) the period indicated by the identification information included in the communication data is different from a current period, and 
process the communication data when the target information included in the communication data indicates that the communication data is the exception.
However, Nourbakhsh teaches distinguishing a period from other periods before the period, (if arrival time is too early, hence a period is distinguished from other periods) (para. 111); target information indicating whether the communication data is a target that is to be communicated by the communication at the predetermined periods or is an exception to be excluded from being the target, (discard (excluded) the data if the data are received outside a predefined reception window) (para. 111); and 
a processor to
discard the communication data when (i) the target information included in the communication data indicates that the communication data is the target, (discard the data if the data (target) are received outside a predefined reception window) (para. 110, 111); and (ii) the period indicated by the identification information included in the communication data is different from a period, (outside a predefined reception window) (para. 111); and 
process the communication data when the target information included in the communication data indicates that the communication data is the exception, (processed via discarding) (para. 111).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura and Nourbakhsh in order to transfer data to next process if arrived in the right order and in time, (Nourbakhsh; para. 111).
Neither Nakamura nor Nourbakhsh specifically teaches the period is different from a current period
However, Juntunen teaches the period is different from a current period (extending the range of time involves both initiating transmission of a message for outgoing signals at a time earlier than an expected start time as determined from the locally generated view of current time) (col. 2, lines 30-33).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura, Nourbakhsh and Juntunen in order to transfer data to next process if arrived in the right order and in time, a client device periodically receiving 20 synchronization messages originating at a remote device, where the synchronization messages includes a time value corresponding to the remote device's representation of current time (col. 3, lines 20-24).

 	As per claim 10, Nakumura teaches a communication method for performing communication at predetermined periods, (Master station X receives the network presence check response frames 3801 to 3804 from the slave stations A to D (thus shared) at the starting time of the timer 61 (predetermined period) (para. 264) the communication method comprising
receiving data that includes (i) identification information distinguishing a period relating to the data after the period, (via starting time of the timer (identification information with distinguished period; delay times (after the period) (para. 75, 264) 
Nakumura does not specifically teach distinguishing a period from other periods before the period; target information indicating whether the data is a target that is to be communicated by the communication at the predetermined periods or is an exception to be excluded from being the target; and 
discarding the data when (i) the target information included in the data indicates that the data is the target and (ii) the period indicated by the identification information included in the data is different from a current period, and processing the data when the target information included in the data indicates that the data is the exception.  
However, Nourbakhsh teaches distinguishing a period from other periods before the period, (if arrival time is too early, hence a period is distinguished from other periods) (para. 111); target information indicating whether the data is a target that is to be communicated by the communication at the predetermined periods or is an exception to be excluded from being the target, (discard (excluded) the data if the data are received outside a predefined reception window) (para. 111); and 
discarding the data when (i) the target information included in the data indicates that the data is the target, (discard the data if the data (target) are received outside a predefined reception window) (para. 111); and (ii) the period indicated by the identification information included in the data is different from a current period, (outside a predefined reception window) (para. 111) and processing the data when the target information included in the data indicates that the data is the exception, (processed via discarding) (para. 111).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura and Nourbakhsh in order to transfer data to next process if arrived in the right order and in time, (Nourbakhsh; para. 111).
Neither Nakamura nor Nourbakhsh specifically teaches the period is different from a current period
However, Juntunen teaches the period is different from a current period (extending the range of time involves both initiating transmission of a message for outgoing signals at a time earlier than an expected start time as determined from the locally generated view of current time) (col. 2, lines 30-33).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura, Nourbakhsh and Juntunen in order to transfer data to next process if arrived in the right order and in time, a client device periodically receiving 20 synchronization messages originating at a remote device, where the synchronization messages includes a time value corresponding to the remote device's representation of current time (col. 3, lines 20-24).  

 	As per claim 11, Nakumura teaches a non-transitory recording medium storing a program causing a computer for performing communication with a communication device, (para. 127) at predetermined periods (para. 138, 190, 264); the remainder of the limitations are rejected based on the analysis of claim 10 due to the similarity of the limitations.

13.	Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, (Nakamura), US PGPub. No.: 20120185592 as applied to claims above, in view of Nourbakhsh et al., (Nourbakhsh), US PGPub. No.: 20100180006 in view of Juntenen et al., (Juntenen), US Patent No.: 9735831 and further in view of Junichi et al., (Junichi), US Patent 4949241.

 	As per claim 2, the communication system according to claim 1, Nakumura teaches wherein the first communication device, transmits the communication data that includes the target information, (the performance estimating unit 18 of the master station X extracts input data amounts and output data amounts (transmits communication data) of the slave stations A to C from the attribute information shown in FIG. 13).  
	Nakumura does not specifically teach when communicating by software processing transmits data indicating that the communication data is the exception.
However, Nourbakhsh teaches when communicating by processing transmits data indicating that the communication data is the exception, (para. 111, 112).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura and Nourbakhsh in order to transfer data to next process if arrived in the right order and in time, (Nourbakhsh; para. 111).
Neither Nakumura, Nourbakhsh nor Juntunen specifically teaches communicating by software processing transmits data.
However, Junichi teaches communicating by software processing transmits data, (The slave processor 102 operates under the control of the master processor 101 and executes at a high speed high level instructions; the slave processor produces an active level of the status read request signal). (col. 2, lines 5-6; col. 4, lines 21-26).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura and Nourbakhsh, Juntunen and Junichi such that the high level instructions to be executed by the slave processor are divided into two types: the first type of instructions are such that the execution result is required to be returned to the master processor and the second type of instructions are such that the execution result is not required to be returned to the master processor and is stored into, for example, a register of the slave processor, (Junichi; col. 2, lines 24-32).

	As per claim 6, the communication system according to claim 5, Nakamura teaches wherein the second communication device sends, to the first communication device, notification that the second communication device communicates, (receives the network presence check response frames 3801 to 3804 from the slave stations A to D) (para. 264).
Neither Nakamura, Nourbakhsh nor Juntenen specifically teaches second device communicates by software processing.
However, Junichi teaches second device communicates by software processing, (The slave processor 102 operates under the control of the master processor 101 and executes at a high speed high level instructions; the slave processor produces an active level (hence, communicates) of the status read request signal). (col. 2, lines 5-6; col. 4, lines 21-26).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura and Nourbakhsh, Juntunen and Junichi such that the high level instructions to be executed by the slave processor are divided into two types: the first type of instructions are such that the execution result is required to be returned to the master processor and the second type of instructions are such that the execution result is not required to be returned to the master processor and is stored into, for example, a register of the slave processor, (Junichi; col. 2, lines 24-32).

14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, (Nakamura), US PGPub. No.: 20120185592 as applied to claims above, in view of Nourbakhsh et al., (Nourbakhsh), US PGPub. No.: 20100180006 in view of Juntenen et al., (Juntenen), US Patent No.: 9735831 and further in view of Mok, (Mok), US PGPub. 20120131247.

 	As per claim 7, the communication system according to claim 5, Nakamura teaches wherein the communication system includes the first communication device, (master) (para. 264)  the second communication device, and a fourth communication device, (of slave stations A-D) (para. 264) and the second communication device sends, to the first communication device, notification, (para. 264) 
Neither Nakumura, Nourbakhsh, nor Juntunen specifically teaches that the second communication device communicates at a lower speed than a speed of the fourth communication device.  
However, Mok teaches second communication device communicates at a lower speed than a speed of the fourth communication device (slaves (second and fourth communication device) which have different (thus, one must be less than the other) data processing speeds and different data transmission speeds) (para. 8).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakumura, Nourbakhsh, Juntunen and Mok in order to utilize the buffer which temporarily stores the data to be transmitted in order to synchronize a connection between the slaves which may potentially have different data processing speeds and different data transmission speeds, (Mok; para. 31).

15.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, (Nakamura), US PGPub. No.: 20120185592 as applied to claims above, in view of Nourbakhsh et al., (Nourbakhsh), US PGPub. No.: 20100180006 in view of Juntenen et al., (Juntenen), US Patent No.: 9735831 and further in view of Koivu, (Koivu), US Patent. 5375119.

 	As per claim 8, the communication system according to claim 1, 
Nakamura does not specifically teach wherein the communication data is a frame that includes a header, and the header includes the target information.
However, Nourbakhsh teaches the communication data includes target information, (data received) (para. 111); and data includes a header, and the header includes the target information, (header shows status of the stored data) (para. 111).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura and Nourbakhsh in order to transfer data to next process if arrived in the right order and in time, (Nourbakhsh; para. 111).
Neither Nakamura, Nourbakhsh, nor Juntenen specifically teaches data is a frame.
However, Koivu teaches data is a frame, (col. 1, lines 11-14).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura, Nourbakhsh, Juntenen and Koivu in order to handle data transmission frames of variable length with a channel controller and for writing them to a cyclic buffer memory
wherein the data transmission frames consist of a header field containing at least control data, a data field and an end field of variable length, (Koivu; col. 1, lines 9-15).
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        5/4/22